Citation Nr: 0216881	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to April 26, 1999 
for an award of service connection for left ilial popliteal 
bypass, left lower extremity.

2.  Entitlement to an effective date prior to March 29, 2000 
for an award of service connection for status post left hip 
replacement.


(The issues of entitlement to an effective date prior to 
March 29, 2000, for loss of use, left lower extremity, 
residual to excision, malignant fibrous histiocytoma, muscle 
group (MG) XIV, entitlement to special monthly compensation 
based on loss of use of one foot prior to March 29, 2000, 
entitlement to a total disability evaluation due to 
individual unemployability (TDIU) prior to March 29, 2000, 
and entitlement to an effective date prior to March 29, 2000 
for eligibility for Dependents' Educational Assistance will 
be the subjects of a later decision.)





REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
May 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which, in 
pertinent part, granted service connection for a left ilial 
(iliofemoral) popliteal bypass, left lower extremity, 
effective April 26, 1999.  The RO also granted service 
connection for status post left hip replacement, effective 
March 29, 2000.  In December 2001, the veteran disagreed 
with the effective date assigned for those awards, and, 
after a statement of the case was issued in February 2002, 
the veteran submitted a timely substantive appeal. 

In the veteran's March 2002 substantive appeal, the 
veteran's representative included a statement indicating 
that "the veteran seeks an increased schedular rating for 
his service-connected condition or conditions . . . ."  It 
is not clear whether the representative is reiterating the 
veteran's disagreement with the assigned effective dates, or 
attempting to disagree with some aspect of the September 
2001 rating decision other than the assigned effective 
dates.  The representative should clarify with the agency of 
original jurisdiction what issue or claim he is attempting 
to raise.  This matter is REFERRED to the RO for 
clarification.

The Board is undertaking additional development on the 
issues of entitlement to an effective date prior to March 
29, 2000, for loss of use, left lower extremity, residual to 
excision, malignant fibrous histiocytoma, muscle group (MG) 
XIV, entitlement to special monthly compensation based on 
loss of use of one foot prior to March 29, 2000, entitlement 
to TDIU prior to March 29, 2000, and entitlement to 
Dependents' Educational Assistance prior to March 29, 2000, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the 
claims has been obtained.

2.  VA first received the veteran's application for 
increased evaluation for service-connected disability on 
June 3, 1999.

3.  The medical evidence establishes that an iliofemoral 
popliteal bypass was performed on April 26, 1999.

4.  The medical evidence establishes that a left hip 
replacement was performed following a fracture in 1994.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 26, 
1999 for an award of service connection for a left ilial 
popliteal bypass are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 
3.400 (2002).

2.  The criteria for an effective date of June 3, 1999, for 
an award of service connection for status post left hip 
replacement are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On June 3, 1999 and on March 29, 2000 the veteran submitted 
claims for an increased evaluation for his service-connected 
leg disability and for TDIU.  Service connection was granted 
for status post hip replacement, and an effective date of 
March 29, 2000 was assigned for that award.  Service 
connection was granted for left ilial popliteal bypass, 
effective April 26, 1999.  The veteran contends that 
effective dates prior to the dates assigned are warranted.  

Historically, the veteran sought service connection for a 
malignant tumor of the left thigh.  By a rating decision 
prepared in March 1994, service connection was granted for 
the residuals of excision of malignant fibrous histiocytoma, 
MG XIV, and severe disability of MG XIV was evaluated as 40 
percent disabling.  The claims files reflects that the 
veteran's ongoing medical care and treatment for his 
service-connected disability were provided by non-VA 
providers, and that there was little contact between the 
veteran and VA after 1994 other than routine correspondence 
relating to his receipt of disability compensation.

When the veteran submitted a June 3, 1999 claim for an 
increased evaluation for service-connected disability, he 
submitted private clinical records which indicated that he 
underwent an iliofemoral popliteal bypass on April 26, 1999.  
Those records stated an opinion that the procedure was 
required as a result of peripheral vascular disease due to 
damage resulting from the radiation and chemotherapy used to 
treat the service-connected histiocytoma.  

Clinical records also reflected that the veteran underwent a 
left hip replacement in 1994 as a result of osteoporosis due 
to the radiation and chemotherapy used to treat the service-
connected histiocytoma.  The clinical records submitted or 
obtained following the June 1999 claim for benefits and a 
March 2000 claim for benefits reflected that the veteran was 
essentially totally disabled after he underwent the April 
1999 surgical procedure, because he sustained a series of 
complications following that procedure, including delayed 
healing, infection, thrombectomy and occlusion of the graft 
site, removal of the occluded graft and re-grafting.  After 
the veteran recovered from these complications, and reached 
his maximum expected medical improvement, VA examination 
conducted in June 2000 established that he had effective 
loss of use of the left foot.

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has 


been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) ( 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of certain 
amendments, not relevant in this case, to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The veteran is represented by an attorney.  In the 
attachments to a December 2001 notice of disagreement, the 
attorney provided citations to the applicable statutory and 
regulatory provisions and discussed the interpretation and 
application of those provisions, including 38 U.S.C.A. 
§ 5110 and 38 C.F.R. §§ 3.355, 3.156, 3.157, and 3.400.  A 
February 2002 statement of the case (SOC) specifically 
advised the veteran of the provisions governing effective 
dates of awards of monetary benefits.  The veteran was also 
advised, by that February 2002 SOC, of the enactment of the 
VCAA and the provisions of that law, and the duty to assist 
and notify imposed in that enactment.  The SOC specifically 
advised the veteran what evidence and information was his 
responsibility to provide and what evidence VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 
Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant 
to obtain evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. at 
45,630-31 (codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the veteran submitted private clinical records, 
and a VA summary reflecting clinical treatment was obtained 
which disclosed that the veteran had no VA treatment other 
than laboratory examinations of the blood during the one-
year period prior to the June 1999 claim. The veteran was 
afforded VA examination.  Although additional clinical 
evidence not associated with the claims files is referenced 
in the claims files, it appears that this evidence is 
relevant only to those claims on appeal which, as noted in 
the Introduction, are not addressed in this decision, but 
which will be subjects of a later decision.  The veteran is 
represented by an attorney who has raised arguments on the 
veteran's behalf.  

Given the lengthy discussion by the veteran's representative 
of the evidence required to substantiate the claim, and VA's 
notification to the veteran regarding the types of evidence 
the veteran is responsible to identify and the assistance VA 
can provide in the development of the claim, the Board finds 
that the requirements of the VCAA, both as to notification 
of evidence and assistance, have been met.

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date 
of an award based on an original claim of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  The implementing regulation provides that the 
effective date of compensation based on an original claim 
for service connection is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2). 



The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A. § 5110(b)(2) (West 1991), which provides that 
the "effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Otherwise, the 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation provides generally that the effective date for an 
increased rating is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The regulation also provides that the 
effective date of an award of increased rating for 
disability compensation is the earliest date as of which it 
is ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2).

In this case, the veteran did not submit a specific 
application requesting or claiming service connection for a 
left hip replacement, status post operative, or for a left 
iliofemoral popliteal bypass, postoperative.  However, 
because the clinical evidence indicated that both of these 
surgical procedures were required as a result of the 
secondary effects of treatment for a service-connected 
disability, the RO interpreted the claim for an increased 
evaluation for service-connected disability as including a 
claim for service connection for each of these disorders.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The RO then 
assigned the effective date for each grant of service 
connection as if that award was an award of an increased 
rating.  This interpretation of 38 U.S.C.A. § 5110 is more 
favorable to the veteran than strictly interpreting the 
claims for service connection for disorders secondary to the 
service-connected disability as "new" claims for service 
connection, and the Board does not object to this 
interpretation.

However, as the veteran's attorney pointed out, the veteran 
submitted claims for an increased evaluation for his 
service-connected disability in June 1999 and in March 2000.  
The Board agrees with the veteran's attorney that the date 
of submission of the earlier claim, June 3, 1999, is the 
date which must be considered when assigning the effective 
date of each award.

1. Claim for effective date prior to April 26, 1999 for 
popliteal bypass

The veteran submitted a claim for an increased evaluation 
for his service-connected disability, a histiocytoma of the 
left thigh, on June 3, 1999.  Clinical evidence establishes 
that a popliteal bypass, left lower extremity, was required 
as a result of peripheral vascular disease secondary to the 
treatment for the service-connected disability.  Where a 
veteran submits a claim for an increased evaluation for a 
service-connected disability, the effective date of the 
increased evaluation may be assigned up to one year prior to 
the date of the application for the increase, if the 
increase in severity of the service-connected disability 
occurred in the year prior to the application.  

Here, the veteran underwent a left popliteal bypass on April 
26, 1999.  As that increase in disability was manifested 
less than one year prior to the June 1999 claim for 
benefits, the Board agrees with the RO's determination that 
April 26, 1999 is the appropriate effective date for the 
grant of service connection and assignment of a disability 
evaluation.  

However, a grant of service connection for popliteal bypass 
may not be granted prior to April 26, 1999 because the 
procedure was not performed until April 26, 1999.  As it is 
clearly factually ascertainable that this disability was not 
manifested prior to April 26, 1999, the preponderance of the 
evidence is clearly against any award for a popliteal bypass 
prior to the date on which that surgical procedure was 
performed.  The evidence as to the appropriate effective 
date for an award of service connection for left popliteal 
bypass is not in equipoise, and the provisions of 38 C.F.R. 
§ 5107(b) regarding reasonable doubt are not applicable to 
this issue.

The Board notes that the symptoms of peripheral vascular 
disease, secondary to treatment of a service-connected 
histiocytoma, may have appeared prior to the date on which 
the left popliteal bypass was performed.  If the disabling 
symptoms which required that surgery were manifested prior 
to April 26, 1999, that symptomatology may be evaluated as 
part of the veteran's service-connected left thigh 
disability.  The Board notes that the issues of appropriate 
effective dates for an increased evaluation for left thigh 
disability, for special monthly compensation, based on loss 
of use of the left foot, and for TDIU, will be the subjects 
of a later decision.  Those issues are not inextricably 
intertwined with this claim.  See Colayong v. West, 12 Vet. 
App. 524 (1999).

2.  Claim for effective date prior to March 29, 2000 for 
left hip replacement

The medical evidence establishes that the veteran underwent 
a left hip replacement in 1994 following a fracture.  The 
medical evidence further reflects that the hip fracture was 
due to osteoporosis, which was though to be secondary to 
radiation and chemotherapy used to treat the service-
connected histiocytoma.  

Since the veteran submitted evidence that he had a left hip 
replacement as a result of treatment of a service-connected 
disability at the time when he submitted a June 3, 1999 
claim, the award of service connection is warranted as of 
that date, June 3, 1999, and the appeal for an effective 
date prior to March 29, 2000, must be granted.  

However, there is no evidence to support assignment of an 
effective prior to June 3, 1999, for service connection for 
a left hip replacement, status post operative.  The Board 
notes that the veteran's attorney, in argument attached to 
the December 2001 notice of disagreement, does not indicate 
when the veteran's hip replacement surgery was, implying, in 
the context of discussion of the April 1999 iliofemoral 
popliteal bypass, that the hip replacement was recent.  
However, there are several notations that the veteran 
provided a history of hip replacement in 1994.  The recent 
clinical records are devoid of discussion of any hip 
replacement surgery after 1994.  The medical evidence as a 
whole establishes that the veteran did not undergo hip 
replacement surgery in the year prior to submission of a 
claim on June 3, 1999.  

Since the veteran's service-connected disability was not 
manifested by an increase in severity due to a left hip 
fracture or left hip replacement in the year prior to June 
3, 1999, the provisions of 38 U.S.C.A. § 5110, and the 
implementing regulations require assignment of an effective 
date for service connection and a disability evaluation for 
a left hip replacement, status postoperative, no earlier 
that the date of the claim, June 3, 1999.  There is no 
evidence that the veteran had VA treatment for the left hip 
which might serve as an informal claim prior to June 3, 
1999.  There is no evidence to support an effective date 
prior to June 3, 1999 for the grant of service connection 
for a left hip replacement, status post operative.  There is 
no legal entitlement to an effective date for the grant of 
service connection prior to the date of submission of the 
claim under these circumstances, since it is factually 
ascertainable that the veteran did not have increased 
disability related to a left hip replacement in the year 
prior to June 3, 1999.


ORDER

Entitlement to an effective date prior to April 26, 1999 for 
an award of service connection for left ilial (iliofemoral) 
popliteal bypass, left lower extremity, is denied.

Entitlement to an effective date of June 3, 1999 for an 
award of service connection for status post left hip 
replacement is granted, subject to laws and regulations 
governing payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

